State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: June 25, 2015                     519891
________________________________

In the Matter of DOMINIC
   EDWARDS,
                    Petitioner,
      v                                     MEMORANDUM AND JUDGMENT

ANTHONY J. ANNUCCI, as Acting
   Commissioner of Corrections
   and Community Supervision,
                    Respondent.
________________________________


Calendar Date:   May 5, 2015

Before:   Lahtinen, J.P., McCarthy, Lynch and Devine, JJ.

                               __________


     Dominic Edwards, Ogdensburg, petitioner pro se.

      Eric T. Schneiderman, Attorney General, Albany (Peter H.
Schiff of counsel), for respondent.

                               __________


      Proceeding pursuant to CPLR article 78 (transferred to this
Court by order of the Supreme Court, entered in St. Lawrence
County) to review a determination of respondent which found
petitioner guilty of violating certain prison disciplinary rules.

     Determination confirmed.      No opinion.

     Lahtinen, J.P., McCarthy, Lynch and Devine, JJ., concur.
                              -2-                  519891

      ADJUDGED that the determination is confirmed, without
costs, and petition dismissed.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court